DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Claim 10 has been amended to include the allowable subject matter of claim 13. Claim 1 has been amended to include the allowable subject matter of claim 7. The claims are believed to be in condition for allowance.
The Examiner contends that
Although, the allowable subject matter was included in the amended claims the new rejections were proposed in discussion with the primary who suggested a newly found prior art that when combined with existing prior art meet all limitation of the rejected claims. Claim 14 has been withdrawn in view of newly found prior art. See new rejections.
Double Patenting
Claims 1, 6, 8, 10 & 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16106405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:
Present Application					Copending Application No. 16106405
A vehicle system comprising: 
a converter; 
first, second, third, and fourth outlets, wherein the third and fourth outlets are each in selective electrical communication with the converter, wherein the third outlet has an electrical parameter configuration that is different than the first and second outlets, and wherein the fourth outlet has another electrical parameter configuration that is different than the first, second, and third outlets; 
a switching arrangement electrically between the outlets and converter; and 
a controller programmed to, 
responsive to a first request, 
operate the switching arrangement to electrically connect a line and neutral to the first outlet and operate the converter to output single-phase power to the first outlet, and 

operate the switching arrangement to electrically connect a plurality of lines and not the neutral to the second outlet, and operate the converter to output three-phase power to the second outlet.
Note: Inverter is a converter that converts power from DC to AC. Target voltages and frequencies are electrical parameters. Different voltages at different outlets are addressed in the two applications. Hence they are not patentably distinct.
A vehicle comprising: 
an inverter; 
a housing configured to interchangeably couple outlet panels, each defining power specifications including target voltages and target frequencies, to the inverter; and a controller programmed to, responsive to replacing a first outlet panel with a second outlet panel, change voltage and frequency outputs of the inverter to the target voltages and target frequencies received from the second outlet panel.
6. (Original) The vehicle system of claim 1 wherein the first outlet is a 120- volt, 60-hertz, single-phase outlet, and wherein the second outlet is a 208-volt, 60-hertz, three- phase outlet.
Note: Both claims have different voltage magnitudes. Hence they are not patentably distinct.
5. The vehicle of claim 4 wherein at least two of the target voltages are of different magnitudes.

wherein the second outlet has a second voltage different than the first voltage, wherein the third outlet has a third voltage different than the first and second voltages, and wherein the fourth outlet has a fourth voltage different than the first, second, and third voltages.
Note: Both claims have different voltage magnitudes. Hence they are not patentably distinct.
4. The vehicle of claim 1 wherein the 
outlet panels receive multiple power 
inputs and the power specification defines
 corresponding target voltages and target
 frequencies for each of the multiple
 power inputs, and the controller is further
 programmed to operate the inverter such 
that separate outputs of the inverter are
 used to supply the multiple power inputs
 with the corresponding target voltages
 and target frequencies. 

10. (Currently Amended) A vehicle comprising: 
first, second, third, and fourth power outlets each having differing power specifications; 
multi-phase first and second converters each in selective electrical communication with the first, second, third, and fourth power outlets; 

a controller programmed to control the first and second converters to output one- phase power to the first outlet, and to output three-phase power to the second outlet.

14. (Original) A method comprising: providing a power output having a voltage and a frequency from a converter to a first outlet; and responsive to receiving power specifications defining a target voltage and a target frequency corresponding to a second outlet electrically disconnected from the converter, changing, by a controller, a target power output of the converter to the target voltage and target frequency.
Note: Both claims have different voltage magnitudes. Hence they are not patentably distinct.
17. A method comprising: by a controller, 

receiving power specifications defining 

target voltages and corresponding target 

frequencies from outlet panels 

interchangeably coupled to a housing in 

communication with an inverter; and 

responsive to a first outlet panel being 

replaced by a second outlet panel having 

different power specifications, changing, 

by the controller, a power output of the 

inverter to the target voltages and 

corresponding target frequencies 

received from the second outlet panel. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-12 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiga et al. Patent No. 5086266 in view of Litchter et al. Pub No. US 2015/0326020
Regarding Independent Claim 1
Shiga et al. disclose a vehicle system [Fig 1] comprising: 
a converter [12] {Col. 6, (L11-L20)}; 
outlets [13, 14] {Col. 6, (L22, L44, L64)}; 
a switching arrangement [composite of 4 & 15] {Col. 6, (L15-L29)} electrically between the outlets [at 13 & 14] and converter; and 
a controller [19] {Col. 6, (L38, L58)} programmed to, 
responsive to a first request [via 4a] {Col. 6, (L36-L46)}, 
operate the switching arrangement [15] to electrically connect a line and neutral [at 13] to the first outlet [at 16] {Col. 6, (L47)} and operate the converter [12] to output single-phase power to the first outlet [at 16], and 
responsive to a second request [via 4b] {Col. 6, (L36, L57-L64)}, 
composite of 4 & 15] {Col. 6, (L15-L29)} to electrically connect a plurality of lines [at 14] and not the neutral to the second outlet [at 17] {Col. 6, (L62-L67)}, and 
operate the converter [12] to output three-phase power to the second outlet [at 17] {Col. 6, (L62-L67)}.
Shiga et al. fail to disclose first, second, third, and fourth outlets, 
wherein the third and fourth outlets are each in selective electrical communication with the converter, 
wherein the third outlet has an electrical parameter configuration that is different than the first and second outlets, and wherein the fourth outlet has another electrical parameter configuration that is different than the first, second, and third outlets.
However, Litchter et al. disclose a first [Fig 2, (220A)] {¶ (0024)}, second [220B], third [220C], and fourth [220D-(not shown)] {¶ (0024)-additional outlets} outlets, 
wherein the third [220C] and fourth [220D-(not shown)] outlets are each in selective electrical communication [Fig 3, (via 350)] {¶ (0025)} with the converter [(210)-implied as a converter], 
wherein the third outlet [220C] has an electrical parameter [power level] {¶ (0024)} configuration that is different than the first [220A] and second [220B] outlets, and wherein the fourth outlet [220D-(not shown)] has another electrical parameter [power level] configuration that is different than the first [202A], second [220B], and third outlets [220C] {¶ (0024-0026)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shiga et al. and Litchter et al. to 
Regarding Claim 2
Shiga et al. disclose the vehicle system [Fig 1] of claim 1 wherein the line is configurable to selectively [via 4] {Col. 6, (L25, L29, L36, L57)} electrically connect the converter [12] {Col. 6, (L11-L20)} to the first outlet [at 16] {Col. 6, (L21, L43)}, and the second outlet [at 17] {Col. 6, (L21, L64, L65)}.
Regarding Claim 3
Shiga et al. disclose the vehicle system [Fig 1] of claim 1 wherein the switching arrangement [composite of 4 & 15] {Col. 6, (L15-L29)} includes a first contactor group [at 4a] {Col. 6, (L36-L46)} configured to selectively electrically connect the first outlet [16] {Col. 6, (L21, L43)} to the converter [12] {Col. 6, (L11-L20)}, and a second contactor group [at 4b] {Col. 6, (L36, L57-L64)} configured to selectively electrically connect the second outlet [at 17] {Col. 6, (L62-L67)} to the converter {Col. 6, (L11-L20)}.
Regarding Claim 4
Shiga et al. disclose the vehicle system [Fig 1] of claim 3 wherein the first contactor group [at 4a] {Col. 6, (L36-L46)} includes a first contactor [4a] configured to selectively electrically connect the first outlet [16] {Col. 6, (L21, L43)} to the line, a second contactor [at 4b] {Col. 6, (L36, L57-L64)} configured to selectively connect the first outlet [at 16] to the neutral [at 13], and a third contactor [at 30] {Col. 8, (L24, L53)} configured to selectively electrically connect the first outlet [at 16] to a ground line.
Shiga et al. disclose the claimed invention except for “a ground line”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to “add a ground line which is inherent or need for personnel safety” since it was known in the art that “to have personnel protected from electric shock a ground line is needed”.
Regarding Claim 6
Shiga et al. disclose the vehicle system [Fig 1] of claim 1 wherein the first outlet [16] {Col. 6, (L21, L43)} is a 120-volt, 60-hertz, single-phase outlet, and wherein the second outlet is a 208-volt, 60-hertz, three-phase outlet {Col. 6, (L6-L11)}.
Note: 208-volt, 60-hertz, three-phase line is common in the art. 
Shiga et al. disclose the claimed invention except for “208-volt, 60-hertz, three-phase”. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to “have 208-volt, 60-hertz, three-phase voltage as desired”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8
Shiga et al. disclose the vehicle system [Fig 1] claim 1 wherein the first outlet [13] {Col. 6, (L22, L42-L46)} has a first voltage [single phase (120V)], wherein the second outlet [14] {Col. 6, (L22, L60-L65)} has a second voltage different [240V] than the first voltage [120V].                                  
Shiga et al. fail to disclose the third outlet has a third voltage different than the first and second voltages, and wherein the fourth outlet has a fourth voltage different than the first, second, and third voltages.
However, Litchter et al. disclose a third outlet [Fig 2, (220C)] {¶ (0024)} has a third voltage [different lower voltage to operate devices] {¶ (0036)} different than the first [120V] and second voltages [240V] {¶ (0036)}, and wherein the fourth outlet [220D-(not shown)] additional outlets} has a fourth voltage [different lower voltage to operate devices] {¶ (0036)} different than the first [120V], second [240V], and third voltages [lower voltage to operate handheld devices] {¶ (0036)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shiga et al. and Litchter et al. to control the power output at each outlet with varying electrical parameters like power, voltage, current or frequency.
Regarding Independent Claim 10
Shiga et al. disclose a vehicle [Fig 1] {Col. 5, (L34-L46)} comprising: 
first [at 13], second [at 14] {Col. 6, (L22, L44, L64)} power outlets each having differing power specifications [single-phase & 3-phase] {Col. 6, (L6-L11)}; 
multi-phase first [6] {Col. 5, (L56)} and second [12] {Col. 6, (L11-L20)} converters each in selective electrical communication [via 9 & 18/19] {Col. 5, (L63-L67); Col. 6, (L24, 26, L30-L39)} with the first [13], second [14], third, and fourth power outlets {Col. 6, (L22, L44, L64)}; 
a switching arrangement [composite of 4 & 15] {Col. 6, (L15-L29)} electrically between the outlets [13, 14] and the converters [6, 12]; and 
a controller [composite of 9 & 19]  {Col. 5, (L63-L67); Col. 6, (L24, 26, L30-L39)} programmed to control the first [6] and second [12] converters to output one- phase power to the first outlet [13 at 16] {Col. 6, (L47)}, and to output three-phase power to the second outlet [14 at 17] {Col. 6, (L62-L67)}.
Shiga et al. fail to disclose third, and fourth power outlets each having differing power specifications.
Litchter et al. disclose a third outlet [Fig 2, (220C)] {¶ (0024)} has a third voltage [different lower voltage to operate devices] {¶ (0036)} different than the first [120V] and second voltages [240V] {¶ (0036)}, and wherein the fourth outlet [220D-(not shown)] {¶ (0024)-additional outlets} has a fourth voltage [different lower voltage to operate devices] {¶ (0036)} different than the first [120V], second [240V], and third voltages [lower voltage to operate handheld devices] {¶ (0036)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shiga et al. and Litchter et al. to control the power output at each outlet with varying electrical parameters like power, voltage, current or frequency.

Regarding Claim 11
Shiga et al. disclose the vehicle [Fig 1] {Col. 5, (L34-L46)} of claim 10 wherein the switching arrangement [composite of 4 & 15] {Col. 6, (L15-L29)} includes a contactor [4] {Col. 6, (L36-L37)} adapted to selectively electrically connect the first [6] {Col. 5, (L56)} and second [12] {Col. 6, (L11-L20)} converters in series {Col. 6, (L11-L20)}.
Shiga et al. disclose the claimed invention except for “converters connected in parallel”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to “have converters connected in parallel to provide additional ports with different power specifications”, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 12
Shiga et al. disclose the vehicle [Fig 1] {Col. 5, (L34-L46)} of claim 10 wherein the switching arrangement [composite of 4 & 15] {Col. 6, (L15-L29)} includes a contactor [4] 
Regarding Claim 19
Shiga et al. disclose the method [Fig 1] of claim 14 {Col. 6, (L11-L20)}.
Shiga et al. fail to disclose the frequency and the target frequency are different values.
However, Litchter et al. disclose a frequency [60hz] and the target frequency [varies between 50hz-60hz] {¶ (0029)} are different values {¶ (0026-0029)}.

Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Shiga et al. and Litchter et al. to control the power output at each outlet with varying electrical parameters like power, voltage, current or frequency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 stand rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shiga et al. Patent No. 5086266.
Regarding Independent Claim 14
Shiga et al. disclose a method [Fig 1] comprising: 

responsive to receiving power specifications [120v or 240v etc.] defining a target voltage [240V] {Col. 6, (L62)} and a target frequency [60hz] {Col. 6, (L61-L64)} corresponding to a second outlet [14] {Col. 6, (L64)} electrically disconnected [via 15] {Col. 6, (L60)} from the converter [12], changing, by a controller [19] {Col. 6, (L38)}, a target power output of the converter [12] to the target voltage [120v or 240V] and target frequency [60hz] {Col. 6, (L41-L65)}.
Regarding Claim 15
Shiga et al. disclose the method [Fig 1] of claim 14 further comprising: 
responsive to receiving the power specifications [120v or 240v etc. or frequency] defining the target voltage [as 240V] and the target frequency [60hz] corresponding to the second outlet [14] {Col. 6, (L64)}, opening a contactor [15] {Col. 6, (L60)] to electrically disconnect the first outlet [13] {Col. 6, (L20-L22)} from the converter [12] {Col. 6, (L12)}.
Regarding Claim 16
Shiga et al. disclose the method [Fig 1] of claim 14 further comprising: 
responsive to receiving the power specifications [120v or 240v etc. or frequency] responsive to receiving the power specifications [120v or 240v etc. or frequency] defining the target voltage [120V or 240V] and the target frequency [60hz.] corresponding to the second outlet [14] {Col. 6, (L64)}, opening a plurality of contactors 
Regarding Claim 17
Shiga et al. disclose the method [Fig 1] of claim 16 further comprising: 
subsequent to opening the plurality of contactors [15 & 4] {Col. 6, (L23-L35)}, closing a target contactor [15 or 4] to electrically connect the second outlet [14] {Col. 6, (L64)} to the converter [12] {Col. 6, (L30-L65)}.
Regarding Claim 18
Shiga et al. disclose the method [Fig 1] of claim 14 wherein the voltage [at 2 or 5] {Col. 5, (L36-L42)} and the target voltage [120V or 240V] are different values {Col 6, (L6-L22)}.
 Allowable Subject Matter
Claims 5, 9 & 20 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838